DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 14 is preliminarily amended. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 2 recites the limitation "the sidewall" in line 4 & 2 respectively.  There is insufficient antecedent basis for these limitations in the claims. For purposes of examination, “the sidewall” is interpreted to correspond to “the at least one sidewall” which has antecedent basis.
Claims 3-4 similarly recite the limitation “the sidewall” where it is unclear if the sidewall refers to the left wall, the right wall or both. For purposes of examination, “the sidewall” is interpreted to correspond to either one or both of the left wall and right wall.
Claims 5-14 are rejected in view of their dependence to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0009457 A1).
Regarding claims 1-4, Lee teaches a battery module 120 comprising:				a cell assembly having a plurality of secondary batteries 1210 (Fig. 6; [0043] &[0086]);	a module housing having at least one sidewall including an upper wall, a lower wall, a left wall and a right wall, wherein a cooling channel 210/220 is embedded in the left wall and right wall such that the cooling channel is formed to pass through both ends of the sidewalls in a front and rear direction, wherein an inlet (260) is formed at one end surface of the sidewalls to introduce a coolant and an outlet (270) formed at the other end surface of the sidewalls to 
    PNG
    media_image1.png
    417
    703
    media_image1.png
    Greyscale

Regarding claim 6, Lee teaches the battery housing having a hollow structure at which the inner space is opened at both sides (Fig. 5).
Regarding claim 14, Lee teaches a battery pack comprising two or more battery modules defined in claim 1 (Fig. 5).
Regarding claim 15, Lee teaches a vehicle comprising the battery pack defined in claim 14 ([0053]-[0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0009457 A1) in view of Obasih (US 2015/0093613 A1).
Regarding claim 5, Lee teaches the battery module of claim 4 but is silent as to cooling channel linearly extending from the inlet to the outlet. 							Obasih teaches a battery module comprising a housing including at least one sidewall having a plurality of cooling channels (50) embedded therein, wherein the plurality of cooling channels extend linearly from an inlet to an outlet (Fig. 4; [0042]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use cooling channels extending linearly as an art-recognized equivalent structure for performing the same intended purpose (i.e cooling secondary batteries in a battery module). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0009457 A1) in view of Jin (US 2012/0315529 A1)
Regarding claims 7-8, Lee teaches the battery module of claim 1 but is silent as to the battery module further comprising a channel connection member for connecting the cooling channel to a cooling channel of another battery module.							Jin teaches a battery module comprising a channel connection member (127’) for connecting a cooling channel (127) of the battery module to a cooling channel (127) of another battery module, wherein the channel connection member includes a connection tube partially inserted into and connected to the cooling channel of the battery module; and a stopper (121b’) having a hollow structure to surround an outer surface of the connection tube (Fig. 1-6; [0038]-[0041] & [0046]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a channel connection member, as described above, in order to allow a coolant to cool a plurality of battery modules. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 
Regarding claim 9, Lee as modified by Jin teaches the battery module of claim 8. Jin further teaches both ends of the connection tube being configured to protrude in a front and rear direction from the stopper (Fig. 6B).
Regarding claim 10, Lee as modified by Jin teaches the battery module of claim 7. Jin further teaches the channel connection member including a cooling tube inserted through the cooling channel of at least one battery module from one end thereof to the other end thereof ([0046]).
Regarding claim 11, Lee as modified by Jin teaches the battery module of claim 7. Jin further teaches the battery module further comprising a gap adjustable member (121’b) interposed between a plurality of battery module and having a hollow structure into which the cooling tube is inserted (Figs. 6A-B; [0046]).
Regarding claim 12, Lee as modified by Jin teaches the battery module of claim 11. Jin further teaches the gap adjustment member including an upper cover configured to cover an upper surface of the cooling tube; and a lower cover coupled to the upper cover and configured to cover a lower surface of the cooling tube (Figs. 6A-B; [0046]).
Regarding claim 13, Lee as modified by Jin teaches the battery module of claim 10. When the channel connection member of Jin is applied to the battery module of Lee, one of ordinary skill in the art recognizes that the cooling tube would include a plurality of tubes whose ends in a width direction are connected to each other. However, when the battery modules are stacked in the front and rear direction (i.e length direction), as opposed to the left and right direction (i.e width direction as shown in fig. 1 of Lee) or in addition to the front and rear direction, the resulting structure would include a plurality of tubes whose ends in a length direction are connected to each other via the channel connection member of Jin. Thus, the claimed configuration of claim 13 would have been obvious merely by rearranging the battery modules such that the battery modules are stacked in the above described front and rear direction. Such modification would have been obvious in view of effective space utilization for a battery pack installed in a vehicle since battery packs for vehicles require middle or large-sized battery module having a plurality of battery cells electrically connected to one another in order to provide high power and large capacity as evidenced by Lee ([0003]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727